DETAILED ACTION
	The Information Disclosure Statement filed on March 19, 2019 has been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16335208 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the co-pending application recite a rail vehicle comprised of a plurality of bogies that include a recess to straddle a rail and a vehicle body connected to, and supported by, the plurality of bogies. The vehicle is comprised of a series of compartments forming a group to travel along the rail. The bogie is further comprised of a bogie frame supporting a plurality of vertical and horizontal wheels and a driving device. While the claims are not identical it would have been obvious to one of ordinary skill in the art to come to the expected result that the instant claims are a more specific . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timan (US 2009/0293758) in view of Hallam (US 4,216,725). 
Timan discloses a rail vehicle comprised of a plurality of bogies 14, 18 supporting a plurality of passenger cars 100, 102, 104 and 106. The bogie is best depicted in Figure 2 while the plurality of connected cars are shown in figure 12. The cars are supported at end longitudinal end by a bogie, also shown in figure 12 and adjacent bogies are connected to each other to form a train as shown in figures 10 and 11. The bogie is further comprised of drive load bearing wheels. 40, 80 and a plurality of horizontal stabilizing wheels. The load bearing wheels 40, 80 engage a top surface 22 of the rail 20 while upper stabilizer wheels 42a, 42b, 44a and 44b engage and upper portion of a side surface 24 of the rail 20. Lower stabilizer wheels 46a-46d engage a lower portion of a side surface 24 of the rail 20. The bogies are flexibly connected to form a train by way of linkage bar 98. The linkage bar connects with a connection 
Timan discloses the rail vehicle as described above. However, Timan does not specifically show an escape door positioned at the ends of the train of cars. Hallam discloses a train car 10 comprised of a pivoting escape door 22 mounted on the end of the car, as shown best in figures 1 and 2. Figure 1 shows the door pivoted upward in a stowed position and figure 2 depicts the escape door pivoted downward to show a set of egress stairs 24. Shock absorbers 46 aid in the pivoting of the door and also serve as hand rails. It would have been obvious to one of ordinary skill in the art to have applied an escape door, like that of Hallam, to a rail vehicle, like that of Timan, with the expected result of providing an emergency exit for passengers and operators of train to expedite evacuation of the vehicle in the event of an emergency. 
Timan discloses the rail vehicle as described above. However, Timan does not show the train to be comprised of three cars or to be comprised of an odd number of cars. It is well known in the art that train consists can be made of a variety of number of cars based on the type of system and environment where they would operate. It would have been an obvious design choice to one of ordinary skill in the art to have arranged a train of three, five or other odd number of cars so as to efficiently operate and move passengers through the transit system. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683.  The examiner can normally be reached on Monday-Friday 7:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
April 21, 2021